      Case 1:18-cv-00237-SPB Document 84 Filed 03/22/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHAVEZ HOLDEN,                                )
                                              )
               Plaintiff,                     )       Case No. 1:18-cv-237-SPB
                                              )
               v.                             )
                                              )
JOHN E. WETZEL, et al.,                       )
                                              )
               Defendants.                    )


                                   MEMORANDUM ORDER

       Pending before the Court in the above captioned case is a Motion by the Plaintiff

requesting that this Court direct the U.S. Marshal Service to effectuate service of the complaint

upon “L. Fiscus, Hearing Examiner” and “Lt. Walker,” two Defendants in this action who are

employees of the Pennsylvania Department of Corrections and who have not waived service of

process in this case. ECF No. 75. The Court notes that a third DOC Defendant, “Kramer, c.o.

1,” also has not waived service but, curiously, Plaintiff states that he believes Defendant Kramer,

who ostensibly signed a receipt for certain confiscated legal materials, is a fictitious person

whose “signature” was placed on the receipt in order to shield other officials from liability. Id.,

¶5.


       Plaintiff represents that he has been informed by the Marshal Service that service packets

were mailed to all Defendants named in this action but Fiscus and Walker have “blatantly

disregarded” the Court’s previous request that they waive formal service of the complaint. ECF

No. 75, ¶9. Plaintiff therefore requests that the costs of personal service be assessed against

these two individuals. Id.




                                                  1
      Case 1:18-cv-00237-SPB Document 84 Filed 03/22/21 Page 2 of 3




       Rule 4(m) sets forth the following time frame a plaintiff has to serve a defendant with the

summons and copy of the complaint:

       If a defendant is not served within 90 days after the complaint is filed, the court --
       on motion or on its own after notice to the plaintiff -- must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).

       Defendants Fiscus and Kramer were added as Defendants in Plaintiff’s First Supplement

to the Second Amended Complaint, ECF No. 29, filed on July 25, 2019. Defendant Walker was

added as a Defendant in Plaintiff’s Second Supplement to the SAC, originally filed on January

22, 2020. See ECF No. 52 (refiled with previously missing page at ECF No. 78). The docket

reflects that Plaintiff provided USM-285 forms for Defendants Kramer and Fiscus, see ECF No.

29-5 at pp. 19-20; however, it does not appear to the Court that a USM-285 form was submitted

for Defendant Walker. See ECF No. 30 at pp. 5-15; ECF Nos. 53, 54, 55. Moreover, counsel

for the DOC Defendants represents that Fiscus, Walker, and Kramer were never served. See

ECF No. 70 at 1, n.1.

       The mailing of service packets has been a somewhat complicated process in this case,

due to the number of individual Defendants named in this lawsuit, the number of amended and

supplemental complaints that have been filed, and the sheer volume of Plaintiff’s tri-part

pleading. Due to these circumstances, and given the extraordinary logistical complications that

have arisen as a result of the Covid-19 pandemic, the Court finds good cause for extending the

time for service in this case for a period of 90 days from the date of this Order. Accordingly,


       IT IS ORDERED, this 22nd day of March, 2021, that the Clerk shall prepare service

packets for mailing by the U.S. Marshal Service to Defendants Fiscus and Kramer, in accordance


                                                 2
      Case 1:18-cv-00237-SPB Document 84 Filed 03/22/21 Page 3 of 3




with the instructions provided on Plaintiff’s USM-285 forms, with the request that these

Defendants, like the other DOC Defendants, agree to waive formal service of process. With

respect to Lt. Walker, the Court can find no evidence that it has received a proper USM-285

form for that Defendant. Plaintiff is therefore directed to supply the requisite form within 21 days

from the date of this Order. Service of the complaint shall be completed within ninety (90) days

from the date of this Order.




                                                         _______________________________

                                                         Susan Paradise Baxter
                                                         United States District Judge


cc:    SHAVEZ HOLDEN
       EF-5888
       SCI Greene
       169 Progress Drive
       Waynesburg, PA 15370
       (by U.S. mail)

       Counsel of record
       (by CM/ECF)




                                                 3
